Opinión disidente emitida por el
Juez Asociado Señor Rebo-llo López.
El Tribunal, mediante la decisión errónea, ambigua, to-talmente innecesaria y sumamente peligrosa que emite en el día de hoy, abre las puertas para que comience a derrum-barse la protección constitucional contra registros y allana-mientos ilegales e irrazonables en nuestra jurisdicción.
Disentimos vehementemente de la opinión mayoritaria emitida. En clara violación del mandato constitucional del Art. II, Sec. 10 de nuestra Constitución, L.P.R.A., Tomo 1, de las disposiciones de la Regla 231 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, y de la jurisprudencia interpretativa de las mismas, se rechaza el meritorio planteamiento del apelante a los efectos de que procedía la supresión de la evi-dencia obtenida en un allanamiento efectuado en su hogar por razón de que el magistrado que expidió la orden de alla-namiento no “examinó personalmente” al agente declarante.
La decisión que hoy se emite por este Tribunal tiene el efecto práctico de poner, casi exclusivamente, en manos de la Policía de Puerto Rico la obtención y expedición de órdenes de registro y allanamiento, haciendo de los jueces unos meros sellos de goma y convirtiendo su función, en esta clase de situaciones, en una puramente ministerial o mecánica.
*484HH
Nuestra Constitución, en el Art. II, Sec. 10 de su Carta t de Derechos, ante, dispone: 1
No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incauta-ciones y allanamientos irrazonables.
No se interceptará la comunicación telefónica.
Sólo se expedirán mandamientos autorizando registros, allanamientos o arrestos por autoridad judicial, y ello única-mente cuando exista causa probable apoyada en juramento o afirmación, describiendo particularmente el lugar a regis-trarse, y las personas a detenerse o las cosas a ocuparse.
Evidencia obtenida en violación de esta sección será inad-misible en los tribunales. (Énfasis suplido.)
AI momento de redactarse esta disposición constitucional —la cual este Tribunal no puede meramente limitarse a leer, sino que viene obligado a interpretar— quedó plas-mado en el Diario de Sesiones de la Convención Constitu-yente el interés de que nuestra Carta de Derechos no fuera una que cumpliera en forma mínima con los requisitos im-puestos por la Ley Núm. 600,(1) sino que, por el contrario, se tratara de una de las cartas de derechos más liberales, más generosas y más auténticamente democráticas del mundo. (2)
Es así como se llega a la conclusión de que:
La inviolabilidad de la persona se extiende a todo lo que es necesario para el desarrollo y expresión de la misma. El ho-gar, los muebles y utensilios, los libros y papeles poseídos por un ciudadano son como una prolongación de su persona, pues constituyen el ámbito en que ésta se ha hecho y se mantiene. Toda intromisión sin su permiso en ese círculo privado equi-vale para todo hombre a una violación de su personalidad.... La lesión de la intimidad es en este sentido el más penoso *485ataque a los derechos fundamentales de la persona.(3) (Én-fasis suplido.)
Conscientes, sin embargo, los miembros de la Conven-ción Constituyente de que en toda democracia hay personas que no están en disposición de respetar las leyes que se aprueban en beneficio de todos, lo que causa una “confronta-ción” entre el interés común y el estrictamente personal, los constituyentes claramente establecieron que la inviolabili-dad de esos derechos personales fundamentales tendría su límite en la conducta criminal de los ciudadanos. En conse-cuencia, tomaron providencias para que ese pueblo democrá-tico pudiera combatir efectivamente la conducta criminal de algunos de sus ciudadanos. Entre otros, se proveyó para la expedición de órdenes de arresto y de registro y allana-miento. Ahora bien, se estableció como salvaguarda que dichas órdenes únicamente serían procedentes en derecho cuando mediara, a juicio de un magistrado, “causa probable” para expedir las mismas. (4)
Del debate referente a la transcrita Sec. 10 se desprende con meridiana claridad que la intención de la Asamblea Constituyente fue que se concediera el poder de expedir esas órdenes de arresto y de registro y allanamiento, con carácter de exclusividad, a la autoridad judicial(5) privándose expre-samente de esa facultad a los fiscales y, ciertamente y con mayor razón, a los miembros de la Policía de Puerto Rico.
Lo anteriormente expresado constituye el fundamento del porqué la Regla 231 de Procedimiento Criminal, ante, dispone:
No se librará orden de allanamiento o registro sino en vir-tud de declaración escrita, prestada ante un magistrado bajo *486juramento o afirmación, que exponga los hechos que sirvan de fundamento para librarla. Si de la declaración jurada y del examen del declarante el magistrado quedare convencido de que existe causa probable para el allanamiento o registro, librará la orden en la cual se nombrarán o describirán con particularidad la persona o el lugar a ser registrado y las cosas o propiedad a ocuparse. La orden expresará los funda-mentos habidos para expedirla, y los nombres de las personas en cuyas declaraciones juradas se basare. Ordenará al funcio-nario a quien fuere dirigida registre inmediatamente a la persona o sitio que en ella se indique, en busca de la propiedad especificada, y devuelva al magistrado la orden diligenciada, junto con la propiedad ocupada. La orden dispondrá que será cumplimentada durante las horas del día, a menos que el ma-gistrado, por razones de necesidad y urgencia, dispusiere que se cumplimente a cualquier hora del día o de la noche. (Én-fasis suplido.)
Procede que se señale que el historial de la Regla 231 de Procedimiento Criminal, ante, nos remite en adición a la Re-gla 41(c) de Procedimiento Criminal federal, 18 U.S.C., a los Arts. 503 a 507 y 511 de nuestro Código de Enjuiciamiento Criminal de 1935 (34 L.P.R.A. ant. sees. 1813-1817 y 1821) y a las Sees. 1525-1528 del Código Penal de California. Ha-biendo servido este último código de modelo para las disposi-ciones locales sobre la materia, resulta pertinente señalar que el Código Penal de California, específicamente la See. 1526, fue enmendada en el 1957 a los fines de convertir el examen por el magistrado en uno de carácter discrecional. Esto es, en California, para que se pudiera expedir una or-den de allanamiento sin que el magistrado tuviera la obliga-ción de examinar al declarante fue preciso enmendar expre-samente la disposición legal correspondiente a esos efectos. El lenguaje de nuestra vigente Regla 231 de Procedimiento Criminal, ante, sin embargo, en cumplimiento del mandato constitucional del citado Art. II, Sec. 10 de nuestra Consti-tución, ante, no concede al juez discreción alguna en relación con ese “examen”.
*487En vista de todo lo anteriormente expresado es que, a nuestro humilde entender, resulta completamente erróneo que se resuelva que cumple con ese mandato constitucional y legislativo el juez que meramente se limita, con anterioridad a firmar y expedir la orden de registro y allanamiento, a leer la declaración escrita del declarante. El magistrado que así actúa no descarga la importantísima función que los miem-bros de la Convención Constituyente y el legislador tuvieron en mente y le impusieron: la de determinar si existe o no “causa probable” para la expedición de la orden de registro y allanamiento.
Refiriéndose al proceso de expedición de órdenes de alla-namiento, nos señala el profesor LaFave que el mismo “ ‘interposes an orderly procedure’ involving ‘judicial impartiality’ whereby ‘a neutral and detached magistrate’ can make ‘informed and deliberate determinations’ on the issue of probable cause”. (Énfasis suplido y escolios omitidos.) W.L. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 2da ed., Minnesota, Ed. West Publishing Co., 1987, Vol. 1, pág. 548.
Así es que este Tribunal, hasta el día de hoy, había vis-lumbrado la función del juez en la expedición de órdenes de registro y allanamiento. En fecha tan reciente como febrero de 1988 expresamos —en Pueblo v. Malavé González, 120 D.P.R. 470, 474 (1988)— que a los fines de garantizar el cum-plimiento del mandato constitucional contra registros y alla-namientos ilegales e irrazonables “se interpuso la figura in-dependiente e imparcial del juez entre los agentes del orden público y los ciudadanos.... Corresponde al magistrado ha-cer el delicado balance entre los derechos del ciudadano y las necesidades del Estado de investigar agresivamente los delitos cometidos”. (Énfasis suplido.)
En esa misma fecha —en Pueblo v. Martínez Torres, 120 D.P.R. 496, 500-501 (1988)— afirmamos que la citada dispo-sición constitucional “tiene tres (3) objetivos básicos: ‘prote-*488ger la intimidad y dignidad de los seres humanos, amparar sus documentos y otras pertenencias e interponer la figura de un juez entre los funcionarios públicos y la ciudadanía para ofrecer mayor garantía de razonabilidad a la intru-sión Al enfrentarnos a este dilema [del conflicto entre el interés público en combatir la criminalidad y los de-rechos individuales] debemos tener presente y ser cons-cientes de que en el menoscabo de las garantías constitucio-nales ... no está la verdadera solución al problema de la criminalidad. Debe tenerse particular cuidado para que a través del proceso adjudicativo de controversias no se oca-sione una lamentable erosión de los derechos garantizados por nuestra Constitución”. (Énfasis suplido.)
Somos del criterio que no resulta posible hacer una infor-mada y jurídicamente correcta determinación sobre causa probable cuando el juez se limita a leer la declaración que se le trae preparada y cuando no examina al declarante. Cier-tamente no se interpone “la figura independiente e imparcial del juez entre los agentes del orden público y los ciudadanos” — Pueblo v. Malavé González, supra, pág. 474— resolviendo que la labor de ese juez en esta clase de situaciones puede ser una ministerial y mecánica, esto es, circunscribiéndose a leer una declaración y firmar la orden de registro y allana-miento. Entendemos que si ese juez en realidad va a cumplir con el mandato constitucional del antes citado Art. II, Sec. 10 de nuestra Constitución, ante, constituyéndose en ese “delicado balance entre los derechos del ciudadano y las ne-cesidades del Estado de investigar agresivamente los delitos cometidos” —(énfasis suplido) Pueblo v. Malavé González, supra, pág. 474— el mismo tiene que ejercer una función activa e inquisitiva antes de expedir esta clase de órdenes.
Ello se hace necesario por cuanto no es lo mismo, desde el punto de vista del agente del orden público, el comparecer ante un juez con una declaración ya previamente prepa-rada sabiendo que no va a ser objeto de interrogatorio por *489éste, a la situación en que acude ante dicho magistrado consciente de que los hechos que plasmó en la declaración jurada serán escudriñados por el mismo. El hecho de saber que el juez le formulará preguntas respecto al contenido de su declaración es seguramente el mayor disuasivo a la pres-tación de declaraciones falsas o estereotipadas dirigidas a garantizar la obtención de una orden de registro o allana-miento. Haciéndole preguntas incisivas a ese declarante so-bre lo expuesto en su declaración escrita, escuchando sus respuestas y formulándole nuevas preguntas sobre ellas, observando la forma y manera en que declara esa persona, es el único método mediante el cual un magistrado puede llegar a la conclusión de si ese declarante está o no diciendo la verdad. En palabras del procesalista Carnelutti,(6) citadas con aprobación por este Tribunal en Ortiz v. Cruz Pabón, 103 D.P.R. 939, 947 (1975), “‘el testigo debe ser oído, y visto, interrogado y mirado’”. (Énfasis suplido.)
El principio sobre la “inviolabilidad” de los hogares puer-torriqueños contenido en el transcrito Art. II, Sec. 10 de nuestra Constitución, ante, y el mandato constitucional de la referida disposición a los efectos de que no se expedirán ór-denes de registro y allanamiento excepto cuando, ajuicio de un magistrado, exista causa probable para expedir la misma, exige que así se haga. No siendo suficiente la mera lectura de una declaración para dirimir la credibilidad de un testigo, la determinación de causa probable conlleva necesariamente “un poco más”. Como único se puede garantizar la inviolabi-lidad de los hogares puertorriqueños contra allanamientos ilegales e irrazonables, repetimos, es mediante el examen personal del declarante por parte del magistrado. A nuestro entender, a ello es lo que se refiere, y exige, el Art. II, Sec. 10 de nuestra Constitución, ante, ed. 1982, pág. 299, al estable-*490cer que sólo se expedirán mandamientos autorizando regis-tros y allanamientos por autoridad judicial, y “ello única-mente cuando exista causa probable ..(Énfasis suplido.) Para lo contrario, esto es, para meramente leer una declara-ción y decidir si la misma contiene o no datos suficientes para expedir una orden de esa naturaleza, realmente no se necesita a un magistrado; podría encomendársele dicha labor a un paralegal. En resumen, las disposiciones de nuestra Constitución deben ser interpretadas, no meramente leídas, por este Tribunal.
El hecho de si en la jurisdicción federal, bajo las disposi-ciones de la Cuarta Enmienda de la Constitución de Estados Unidos, L.P.R.A., Tomo 1, se ha exigido o no el requisito del examen personal del declarante, no debería influenciar o constituir factor alguno sobre nuestra decisión en esta mate-ria. Realmente sorprende ese argumento de la mayoría del Tribunal. Sabido es que la Enmienda Cuarta de la Constitu-ción federal, ante, “describe el ámbito mínimo de la garantía que reconoce. Los estados no pueden achicar esas fronteras, pero pueden expandirlas”. Pueblo v. Dolce, 105 D.P.R. 422, 427 (1976). En otras palabras, habiendo el Tribunal Supremo de Estados Unidos reconocido expresamente la facultad de los estados federados para expandir la garantía contra regis-tros y allanamientos ilegales más allá de los límites de la citada Cuarta Enmienda, Cooper v. California, 386 U.S. 58, 62 (1967), este Tribunal, al interpretar la Constitución del Estado Libre Asociado de Puerto Rico, puede ampliar el ámbito de los derechos humanos de los residentes de nuestro país. Pueblo v. Dolce, ante, pág. 428. Así lo hemos hecho en infinidad de ocasiones en el pasado. No debe perderse de vista que en la jurisdicción federal se ha resuelto que la lla-mada “regla de exclusión” no goza por sí misma de rango constitucional, sino que es meramente una medida profilác-tica de los derechos bajo la citada Cuarta Enmienda. Por ende, en esa jurisdicción la misma está sujeta a modificación *491o abolición. Illinois v. Gates, 462 U.S. 213, 223 (1983). En Puerto Rico, por el contrario, nuestra Constitución expresa-mente dispone, en lo pertinente, que la evidencia obtenida en violación del citado Art. II, Sec. 10, ante, pág. 299, “será inadmisible en los tribunales”. (Énfasis suplido.)
Por otro lado, causa consternación en nuestra conciencia judicial el argumento esgrimido por la mayoría a los efectos de que “los acusados no quedan desprovistos de remedios si entienden que la declaración prestada es falsa o increíble”, por cuanto tienen a su alcance, a posteriori, el “remedio ade-cuado” de solicitar la supresión de la evidencia obtenida al amparo de las disposiciones de la Regla 234 de Procedi-miento Criminal, 34 L.P.R.A. Ap. II. (Énfasis suprimido.) Opinión mayoritaria, pág. 479. Aparentemente la mayoría de este Tribunal nunca ha tenido la oportunidad de observar un hogar puertorriqueño luego de que el mismo haya sido ob-jeto de un registro y allanamiento. Las disposiciones de la citada Regla 234 de Procedimiento Criminal no subsanan la flagrante violación de la intimidad de un hogar y el destrozo material del mismo. El derecho a la intimidad y ala invio-labilidad del hogar se protege antes, no con posterioridad a que se haya cometido la violación del mismo. Esto es, el propósito de nuestra Constitución —al “interponer] la fi-gura independiente e imparcial del juez entre los agentes del orden público y los ciudadanos”, Pueblo v. Malavé González, ante, pág. 474— lo es la protección a priori de los derechos de esos ciudadanos. El argumento esgrimido por la mayoría del Tribunal es prueba evidente de un derecho pautado desde un lejano y apartado estrado apelativo sin base alguna en la práctica y dinámica forense penal.
En resumen, las intrusiones ilegales e irrazonables en los hogares puertorriqueños no se evitan mediante la norma errónea, ambigua, innecesaria y peligrosa que se establece en el día de hoy. Ello se logra manteniendo firme y en vigor el *492requisito del “examen personal” del declarante por parte del magistrado.
La decisión emitida en Laureano Maldonado v. Tribunal Superior, 92 D.P.R. 381 (1965), no derrota la posición que sostenemos. En dicho caso expresamos y resolvimos:
Surge claramente del récord de este caso que mientras el policía dictaba su declaración a la secretaria en el cuartel, el juez de paz estaba presente y escuchando y que al terminar la secretaria, el juez de paz revisó la referida declaración. Si dicho juez no le hizo preguntas, como testifica el policía, fue porque no lo consideró pertinente, pues no necesitaba infor-mación adicional alguna para llegar a la conclusión judicial de que de la declaración jurada surgía causa probable para orde-nar el registro. Concluimos que en estas circunstancias se cumplió con el requisito de examinar al declarante, pues el término “examen” no significa exclusivamente el hacerle pre-guntas al declarante. De hecho el referido examen se llevó a cabo cuando la declaración se dictó ante el magistrado que la oyó y que luego la revisó y determinó que ésta contenía he-chos suficientes para justificar plenamente la determinación de causa probable. En esas circunstancias resultaba innece-sario y fútil el hacerle pregunta otra alguna al declarante so-bre tales particulares. Es juicioso señalar, sin embargo, que en circunstancias que no sean similares a las que privan en este caso, los jueces deben “examinar” más específicamente al declarante, además de su declaración jurada. Como dijo el Juez Holmes, el derecho contra registros arbitrarios e irrazo-nables “debe protegerse aun si el mismo resultado hubiera podido alcanzarse en forma legal”. Silverthorne Lumber Co. v. United States, 251 U.S. 385 (1920). (Énfasis suplido.(7)
Como podemos notar, existe una abismal diferencia entre el presente caso y el de Laureano Maldonado v. Tribunal *493Superior, ante. En dicho caso, a diferencia del presente, el juez que expidió la orden de registro y allanamiento estuvo presente mientras el agente prestaba la declaración. En otras palabras, el juez tuvo la oportunidad de escuchar y observar el comportamiento, o “demeanor”, del agente al éste prestar su declaración y quedó convencido, al examinar luego la misma, que lo declarado, y el contenido de dicha declaración, era suficiente y confiable.
En el presente caso, por el contrario, la declaración del agente fue preparada con anterioridad a comparecer ante el juez, y éste se limitó a leer la misma, no “examinando” en forma alguna al declarante. A la luz de lo expresado en Lau-reano Maldonado v. Tribunal Superior, ante, la actuación del magistrado de instancia en el presente caso no resulta “juiciosa”. Mucho menos la de este Tribunal al aprobar la misma.
h — I H-í
Los hechos específicos que surgen de la declaración pres-tada por el agente del orden público demuestran la necesi-dad imperiosa que existía de que en el presente caso el ma-gistrado “examinara” a dicho funcionario antes de emitir la orden de registro y allanamiento. Según los mismos apare-cen consignados en la opinión mayoritaria emitida, se trata de la historia, tantas veces repetida, de que con motivo de haberse recibido una confidencia anónima, un agente se dirigió a determinado lugar desde donde pudo observar a una persona —el apelante— realizar a la vista de todos unas ale-gadas transacciones ilícitas de narcóticos. Esto es, se trata del testimonio estereotipado de la “transacción o acto ilegal a plena vista”, que en tantas ocasiones ha sido objeto de atención por este Tribunal en el pasado y el cual, con toda seguridad, tendremos que atender en innumerables oca-siones en el futuro.
*494Un testimonio similar fue rechazado, como indigno de crédito e insuficiente en derecho para sostener la validez de una orden de registro y allanamiento, en la sentencia emitida por una mayoría de los entonces integrantes de este Tribunal en el caso de Pueblo v. Martínez Martí, 115 D.P.R. 832 (1984). Una lectura de las tres (3) opiniones allí emitidas — dos (2) opiniones concurrentes y una disidente— demuestra la disparidad de criterios imperantes entre los entonces inte-grantes de este Tribunal respecto a la procedencia de una orden de allanamiento en una situación de hechos como la que consideramos en el presente caso.
Cabe preguntarse, si los integrantes de este Tribunal en un momento determinado no se pudieron poner de acuerdo respecto a la suficiencia de una prueba de esta naturaleza para la expedición de una orden de allanamiento, ¿resulta jurídicamente correcto que un magistrado en una situación similar expida una orden de registro sin hacer preguntas de clase alguna con el propósito, cuando menos, de cerciorarse de que el testimonio del agente es uno veraz y confiable y así poder evitar un “penoso ataque o lesión” a uno de los dere-chos más fundamentales de nuestros ciudadanos? ¿No es esa precisamente la razón por la cual este Tribunal, en Pueblo v. González del Valle, 102 D.P.R. 374, 378 (1974), resolvió que esta clase de testimonio estereotipado sobre “acto ilegal a plena vista” debe “escudriñarse con especial rigor”? ¿Qué significado tiene el término “escudriñar”? ¿No es ello sinó-nimo de “examinar”?
> I — I
Recapitulando, la decisión que emite una mayoría de los integrantes del Tribunal en el presente caso no sólo es erró-nea en derecho, sino que la misma es totalmente innecesaria. Considerando los intereses en controversia, no alcanzamos a comprender cómo es posible que sea tan difícil para el Tribunal mantener en vigor el requisito de que antes de que un *495juez emita una orden de registro y allanamiento debe “exa-minar” al declarante. Dicho requisito no resulta ser oneroso en lo absoluto para el sistema de justicia que administramos y supervisamos. La eliminación del mismo, el cual constituye una salvaguarda esencial de la santidad de los hogares puer-torriqueños, es completamente innecesaria y sumamente pe-ligrosa por cuanto abre las puertas para la expedición de ór-denes de registro y allanamiento a base de prueba simulada e insuficiente en derecho, acomodaticiamente preparada en un Cuartel de la Policía, que no es objeto de inquisición al-guna por parte del juez antes de que se expida dicha orden.
Quizás este sea el momento apropiado para recordar las expresiones de este Tribunal en Pueblo v. Lebrón, 108 D.P.R. 324, 327-328 (1979), a los efectos de que:
... el temor al crimen y el natural deseo de combatirlo no deben oscurecer el propósito central de la disposición. Li-bremos el lenguaje original de su glosa abultada. La garantía contra los registros y allanamientos irrazonables representa la voluntad de negarles a los gobiernos mejor intencionados, en aras de una libertad individual preciada, medios eficaces y aun aparentemente indispensables para lograr objetivos me-ritorios. Se estructuró precisamente ese derecho para prote-ger al ciudadano aun de los gobiernos democráticos más es-crupulosos. Amsterdam, Perspectives on the Fourth Amendment, 58 Minn. L. Rev. 349, 353 (1974). Por bueno que sea el guardián, siempre existe el problema de quién lo vigila. Quis custodiet custodiem. Cuando se descuidan los medios, cuando se disminuyen los derechos fundamentales a nombre de un ansiado orden, lo que viene a perecer al cabo es la liber-tad y con ella la democracia que se quiso defender. Véase: McNabb v. United States, 318 U.S. 332, 347 (1943) (Frankfurter). (Énfasis suplido.)
Es por ello que disentimos.

 Ley Pública Núm. 600 de 3 de julio de 1960, Cap. 446, 64 Stat. 319.


 2 Diario de Sesiones de la Convención Constituyente 1106 (1961).


 4 Diario de Sesiones de la Convención Constituyente 2567 (1961).


 4 Diario de Sesiones de la Convención Constituyente 2567-2568 (1961).


 4 Diario de Sesiones de la Convención Constituyente 2568 (1961).


 F. Carnelutti, Rivista di Diritto Processuale Civile, 1929.


 Laureano Maldonado v. Tribunal Superior, 92 D.P.R. 381, 388-389 (1966).